390 F.2d 878
ST. REGIS PAPER COMPANY, Appellant,v.Mrs. Ola AULTMAN, Individually, and as Executrix of the Will of Neila Aultman Andrews et al., Appellees.
No. 24732.
United States Court of Appeals Fifth Circuit.
February 28, 1968.

Appeal from the United States District Court for the Middle District of Georgia; J. Robert Elliott, Judge.
S. B. Lippitt, Albany, Ga., J. McHenry Jones, Robert A. Sims, Pensacola, Fla., for appellant.
B. Lamar Tillman, Valdosta, Ga., H. H. Perry, Jr., Albany, Ga., Tillman, Brice, McTier & Coleman, Valdosta, Ga., Perry, Walters, Langstaff & Lippitt, Albany, Ga., for appellees.
W. M. Page, Columbus, Ga., amicus curiae.
Before BROWN, Chief Judge, and GEWIN and WRIGHT,* Circuit Judges.
PER CURIAM.


1
After a careful analysis of the record, briefs and oral arguments of the parties we agree with the opinion and judgment of the District Court. St. Regis Paper Company v. Aultman, Individually, and as Executrix, etc., et al., 280 F. Supp. 500. Accordingly, the judgment is


2
Affirmed.



Notes:


*
 Of the District of Columbia Circuit sitting by designation